COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00220-CV


LUCY CANNON                                                         APPELLANT

                                        V.

TOWN HALL ESTATES -                                                   APPELLEE
ARLINGTON, INC.

                                    ------------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant's Motion For Voluntary Dismissal,” which is

not opposed.    It is the court=s opinion that the motion should be granted;

therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 42.1(d).



                                                  PER CURIAM

PANEL: WALKER, GARDNER, and GABRIEL, JJ.

DELIVERED: July 14, 2011




                                    2